Citation Nr: 0717842	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
over 20 years of active duty service, which ended in 
September 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the appellant in her Form 9 Appeal 
indicated that she wanted to see a copy of the veteran's 
records.  In a July 2006 statement, she noted that she was 
seeking nonservice-connected benefits.  The Board hereby 
refers these matters to the RO for appropriate action.  

In April 2007 the appellant testified at a videoconference 
Board hearing.  


FINDINGS OF FACT

1.  The veteran died in December 2000, the immediate cause of 
death listed on his death certificate was cor pulmonale due 
to chronic obstructive pulmonary disease.  

2.  During his lifetime and at the time of his death, the 
veteran did not have any service-connected disorders.  

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active duty 
service.

4.  The veteran was not evaluated as being totally disabled 
from service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously from the date of discharge from service for a 
period of not less than 5 years immediately preceding death, 
nor was the veteran a prisoner of war.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2006).

3.  The criteria for entitlement to dependent's educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. § 21.3021 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In VCAA letters dated in July 2003 and July 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the appellant after the 
rating decision on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the July 2003 and July 2006 VCAA letters, the RO informed 
the appellant of the applicable laws and regulations 
regarding these claims, the evidence needed to substantiate 
such claims, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate her 
claims, including VA treatment records.  The appellant also 
was provided with the opportunity to attend hearings.  While 
the appellant has argued that there are outstanding medical 
records from Wilford Hall Medical Center at the Lackland Air 
Force Base, available records from Lackland have been 
associated with the claims folder.  A September 2003 letter 
from this facility indicated that there were no outpatient 
records.  The appellant indicated that the veteran also was 
treated at the Brooke Army Medical Center, however an August 
2003 letter from this Center noted that there were no 
outpatient records available.  Hence all available records 
have been obtained and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the appellant 
was provided notice of the types of evidence necessary to 
establish a disability rating or effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that there is a preponderance of the evidence against 
the veteran's claims, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 



Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be cor pulmonale due to 
chronic obstructive pulmonary disease.  
The Board first considers whether any of these disorders were 
related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

A review of the record indicates that the veteran during his 
lifetime was not granted service connection for any 
disorders.  Service medical records include an October 1956 
discharge and reenlistment examination where it was indicated 
that the veteran was hospitalized and treated for pneumonia 
in 1954, he recovered, there was no sequelae.  Service 
medical records dated in 1964 show the veteran had an upper 
respiratory infection and productive cough.  A November 1966 
chest x-ray was normal.  In 1970 to 1971, the veteran was 
treated for a productive cough, upper respiratory infection 
and bronchitis; chest x-rays were normal.  The veteran's May 
1974 separation examination and accompanying Report of 
Medical History was negative for any respiratory disorders.  
May 1974 chest x-rays were essentially normal.  Thus it 
appears that any in-service respiratory disorder was acute 
and transitory and resolved by the time the veteran was 
separated from service.  

The first post-service medical evidence documenting 
respiratory problems is dated in the late 1990s and is from 
Lackland Air Force Base and the Diagnostic Clinic of San 
Antonio.  These record reveal treatment including for 
pneumonia and chronic obstructive pulmonary disease (COPD).  
Nevertheless, these records are dated many years after the 
veteran's separation from service and do not establish or 
suggest a causal connection between the veteran's respiratory 
problems and service.  The appellant has argued that the 
veteran smoked during service and that doctors attributed his 
COPD to smoking.  It is noteworthy that on July 22, 1998, the 
President signed into law a new provision, codified at 
38 U.S.C.A. § 1103, essentially barring service connection on 
the basis that a disease or injury is attributable to the use 
of tobacco products during service.  38 C.F.R. § 3.300.  This 
provision applies to claims filed after June 9, 1998, and 
therefore affects the appellant's claim, which was filed in 
July 2003.  

The above evidence has demonstrated that there is no 
continuity of pertinent symptomatology to relate the causes 
of the veteran's death consisting of cor pulmonale and 
chronic obstructive pulmonary disease to service.  In sum, 
the Board acknowledges the appellant's contentions.  However, 
there is no basis for finding that the cause of the veteran's 
death was related to his military service.  

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  
38 C.F.R. § 3.22.  Benefits are also payable if the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.

As discussed above, the veteran during his lifetime was not 
granted service connection for any disorders.  It is thus 
clear from these undisputed facts that the provisions of 38 
U.S.C.A. § 1318 have not been met.  That is, the veteran was 
not rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of his separation from service 
(either schedular or based on unemployability).  There also 
is no indication that the veteran had prisoner of war status.  
Accordingly, the appellant's claim must be denied.

Dependents' Educational Assistance benefits under Chapter 35

The veteran's death was not caused by a service-connected 
disability.  In addition, the veteran did not have a 
permanent and total service-connected disability while he was 
alive and he did not die while under permanent and total 
disability.  In order for the appellant to be eligible for 
educational assistance under the provisions of Chapter 35, 
the veteran must have died of a service-connected disability 
or died while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  
The appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all 3 issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


